DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1- 6, 8-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104329848 to Wang et al (provided by Applicant on the IDS filed March 1, 2021), hereinafter referred to as Wang (see English Language translation provided by the Office on May 17, 2021) in view of EP2,818,811 to Ryuu, hereinafter referred to as Ryuu
In reference to claims 1 and 14, Wang as modified by Ryuu discloses the claimed invention.
Wang discloses a refrigerator, see figure 1, comprising: 
an inner case (100) having a storage chamber; 

a fan (410) configured to circulate air, having exchanged heat with the cooling sink to the storage chamber; 
a fan cover (300) that covers the fan, the fan cover defining a rear surface of the storage chamber, and having an upper discharge hole (320, top), a lower discharge hole (320, bottom), and an inner suction hole (310) that is defined between the upper discharge hole and the lower discharge hole, see figure 1. 
Wang fails to explicitly disclose a first receiving member disposed in the storage chamber and a second receiving member disposed over the first receiving member to be spaced apart from the first receiving member, wherein at least a portion of each of the inner suction hole and the lower discharge hole faces a portion between the first receiving member and the second receiving member, and at least a portion of the upper discharge hole faces a portion between a top surface of the storage chamber and the second receiving member.
However, one skilled in the art would infer from at least figures 1 and 2 of Wang that there are several rails where shelves or drawers could be placed and received. See reproduced figures 1 and 2 below. It’s clear that these structures are intended to receive shelves or drawers (receiving members).

    PNG
    media_image1.png
    549
    741
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Wang to include shelves or drawers (receiving members) placed on each of the rails (1-4 as illustrated in the annotated figure above) in order to provide a surface or drawer to place food items in the storage space in an organized fashion.
When shelves or drawers are placed on the rails of Wang, the receiving member placed on rail 4 would be the first receiving member (1st RM), and the receiving member placed on rail 1 would be the second receiving member (2nd RM), see above. The 1st RM and 2nd RM would meet the limitations of the claim including the 1st RM disposed in the storage chamber and the 2nd RN disposed over the 1st RM to be spaced apart from the 1st RM, wherein at least a portion of each of the inner suction hole (310) and the lower st RM and the 2nd RM, and at least a portion of the upper discharge hole (320 upper) faces a portion between a top surface of the storage chamber and the 2nd RM.
Wang as modified fails to disclose a portion of the upper discharge hole horizontally overlaps the second receiving member.
However, Ryuu teaches that in the art of refrigerators, that it is a known method to provide a portion of an upper discharge hole (40) horizontally overlaps the second (upper) receiving member (18, see annotated reference below).

    PNG
    media_image2.png
    469
    837
    media_image2.png
    Greyscale


This is strong evidence that modifying  Wang as claimed would produce predictable result (e.g. direct cold air into the drawer see [0031]).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Wang by Ryuu such that a portion of the upper discharge hole horizontally overlaps the second receiving member, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art 
Wang as modified supra fails to disclose a spaced distance between the second receiving member and a rear surface of the storage chamber is longer than a spaced distance between the first receiving member and the rear surface of the storage chamber. However, it is noted that the only difference between Wang and the claimed invention is a recitation of the relative dimensions of the claimed device. Further, it appears that a refrigerator with the claimed dimensions would not operate differently than the prior art device of Wang (i.e. cool the contents of the receiving member). Further, Ryuu teaches that providing multiple receiving spaces (20/19/18) where the spaced distance between each of the receiving members and the rear surface of the storage chamber are not uniform and that it is known to provide the these spaces to vary (see figure 2). This is strong evidence that modifying  Wang as claimed would produce predictable result. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Wang as claimed such that a spaced distance between the second receiving member and a rear surface of the storage chamber is longer than a spaced distance between the first receiving member and the rear surface of the storage chamber, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, see MPEP 2144.04 (IV)(A).
In reference to claim 2, Wang as modified by Ryuu discloses the claimed invention.
Wang discloses a spaced distance between the first receiving member (1st RM) and the second receiving member (2nd RM) is longer than a distance between the top nd RM), see annotated reference above with respect to claim 1.
In reference to claim 3, Wang as modified by Ryuu disclose the claimed invention.
Wang fails to disclose an up-down directional height of the first receiving member is larger than an up-down directional height of the second receiving member.
Ryuu teaches that in the art of refrigerators, that it is a known method to provide a first receiving member (19) which is larger than an up-down directional height of a second receiving member (18). This is strong evidence that modifying Wang as claimed  would produce a predictable result (e.g. provide for various sizes of drawers for foods with differing bulk).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Wang by  Ryuu such that an up-down directional height of the first receiving member is larger than an up-down directional height of the second receiving member, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of providing various sizes of drawers for foods having differing bulk.
In reference to claims 4 and 15, Wang as modified by Ryuu discloses the claimed invention.
Wang discloses the inner suction hole (310)  is formed closer to the lower discharge hole (320 lowest) than the upper discharge hole (320, upper), see figure 1.
In reference to claim 5, Wang as modified by Ryuu discloses the claimed invention.
a lower end of the lower discharge hole (320, lower) is positioned behind and above the first receiving member, see annotated reference above with respect to claim 1.
In reference to claim 6, Wang as modified by Ryuu discloses the claimed invention.

In reference to claim 8, Wang as modified by Ryuu disclose the claimed invention.
Ryuu discloses an upper end of the upper discharge hole (40) is positioned behind and above the second receiving member (18). Accordingly, when modifying Wang by Ryuu supra, the combination would also include this feature.
a height difference between an upper end of the upper discharge hole and an upper end of the second receiving member is the same as a height difference between a lower end of the lower discharge hole and an upper end of the first receiving memberWang as modified supra fails to explicitly disclose a height difference between an upper end of the upper discharge hole and an upper end of the second receiving member is the same as a height difference between a lower end of the lower discharge hole and an upper end of the first receiving member. However, it is noted that the only difference between Wang/Ryuu and the claimed invention is a recitation of the relative dimensions of the claimed device. Further, it appears that a refigerator with the claimed dimensions would not operate differently than the prior art device of Wang (i.e. the refrigerator would cool the contents of the drawers) Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Wang as claimed such that a height difference between an upper end of the upper discharge hole and an upper end of the second receiving member is the same as a height difference between a lower end of the lower discharge hole and an upper end of the first receiving member, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than 
In reference to claim 9, Wang as modified by Ryuu disclose the claimed invention.
Wang fails to disclose a height difference between an upper end of the upper discharge hole and an upper end of the second receiving member is the same as a height difference between a lower end of the lower discharge hole and an upper end of the first receiving member. However, it is noted that the only difference between Wang and the claimed invention is a recitation of the relative dimensions of the claimed device. Further, it appears that a refrigerator with the claimed dimensions would not operate differently than the prior art device of Wang (i.e would store and cool food within the receiving members). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Wang as claimed such that a height difference between an upper end of the upper discharge hole and an upper end of the second receiving member is the same as a height difference between a lower end of the lower discharge hole and an upper end of the first receiving member, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In reference to claims 10 and 16, Wang as modified by Ryuu disclose the claimed invention.
Ryuu teaches that the rear surface of a second receiving member (18) is slightly inclined upwards, see figure 2. Accordingly, when modifying Wang by Ryuu, one would also be motivated to provide the rear surface (which would face the upper discharge hole when sliding in and out) since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known 
In reference to claim 11, Wang as modified by Ryuu disclose the claimed invention.
Wang fails to disclose a front-rear length of the first receiving member is larger than a front-rear length of the second receiving member. However, it is noted that the only difference between Wang and the claimed invention is a recitation of the relative dimensions of the claimed device. Further, it appears that a refrigerator with the claimed dimensions would not operate differently than the prior art device of Wang (i.e would store and cool food within the receiving members). Further, Ryuu teaches that providing multiple receiving spaces (20/19) where the front-rear length of each of the receiving members are different is known). This is strong evidence that modifying  Wang as claimed would produce predictable result. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Wang as claimed such that a front-rear length of the first receiving member is larger than a front-rear length of the second receiving member, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In reference to claim 13, Wang as modified by Ryuu disclose the claimed invention.
Wang fails to disclose a sump of area of the upper discharge hole and the lower discharge hole is 1.3 times or more and 1.5 times or less an area of the inner suction hole. However, it is noted that the only difference between Wang and the claimed invention is a recitation of the relative dimensions of the claimed device. Further, it appears that a refrigerator with the claimed dimensions would not operate differently than the prior art device of Wang (i.e. cool the contents of the receiving member). 
In reference to claim 17, Wang as modified by Ryuu disclose the claimed invention.
Wang fails to explicitly disclose the inner storage chamber having a height of 400mm or more and 700mm or less. However it is notoriously well known that refrigerator storage compartments come in a wide variety of shapes and sizes in order to accommodate individual space constraints and food storage requirements for a wide variety of consumer needs. Further, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Since the refrigerator of Wang would not perform differently no matter what the size of the storage chamber, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Wang  such that the inner storage chamber having a height of 400mm or more and 700mm or less in order to provide a refrigerator with a storage chamber that meets the storage and space needs of a 
In reference to claim 18, Wang as modified by Ryuu disclose the claimed invention.
Ryuu discloses the rear surface of the storage chamber (36) faces a rear surface of the first receiving member (19) that extends upward from a bottom surface of the first receiving member, see figure 2. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Ryuu as applied to claim 1 supra, and in further view of WO 2016/036005 to Lee et al., hereinafter referred to as Lee.
In reference to claim 19, Wang as modified by Ryuu and Lee disclose the claimed invention.
Wang as modified supra fails to disclose at least a portion of the fan cover protrudes forward relative to the rear surface of the storage chamber and defines the inner suction hole.
However, Lee teaches that in the art of refrigerators, that it is known to put a fan (55)  cover (52c) that protrudes forward relative to the rear surface of the storage chamber (see figure 2) and defines an inner suction hole (52f). This is strong evidence that modifying  as claimed would produce predictable result (e.g. provide an inlet for air return to the evaporator compartment).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Wang by Lee such that at least a portion of the fan cover protrudes forward relative to the rear surface of the storage chamber and defines the inner suction hole, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result.


In reference to claim 20, Wang as modified by Ryuu and Lee disclose the claimed invention.
Wang as modified supra fails to disclose the inner suction hole is located forward relative to the upper discharge hole and the lower discharge hole. Lee teaches that in the art of refrigerators that it is a known method to provide an inner suction hole (52f, see figure 4) that  is located forward relative to an upper discharge hole (52d) and a lower discharge hole (52e). This is strong evidence that modifying  as claimed would produce predictable result (e.g. return air to the evaporator compartment). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Wang by Lee such that the inner suction hole is located forward relative to the upper discharge hole and the lower discharge hole, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result.

Response to Arguments
Applicant's arguments filed August 16, 2021 have been fully considered but they are not persuasive. 
Applicant argues on page 6 of the response with respect to claim 1 that Ryuu fails to describe or suggest that a spaced distance between the second receiving member and the rear surface of the storage chamber is greater than a spaced distance between the first receiving member and the rear surface of the storage chamber as claimed. This is not found persuasive. Figure 2 of Ryuu at least suggests that a rear surface of a second receiving member (18) and the rear surface (36) of the storage chamber is greater than a spaced distance between the first receiving member (19) and the rear surface of the storage chamber (36). See below for an annotated references showing the differences of the figure.

    PNG
    media_image3.png
    524
    731
    media_image3.png
    Greyscale


Thus, Ryuu at least suggests the claimed limitations. The examiner did not rely on the figures of Ryuu alone on making the modification. The examiner explained that the differences between the prior art and Applicant’s claimed invention amounted to nothing more than a change in the relative dimensions of the refrigerator (i.e. the relative dimensions of the spacing between the back of the compartment and the first and second receiving members). The examiner used a reasoning outlined in MPEP 2144.04 (IV)(A) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. The examiner concluded that since Wang as modified would not perform differently if modified as claimed, and Ryuu at least suggests the claimed relative dimensions, the claimed device was not patentably distinct from the prior art device. Applicant did not address this reasoning and therefore is considered proper and remains.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Since  the examiner does not use reasoning solely gleaned from Applicant’s disclosure (i.e. change in relative dimensions and the suggestion by Ryuu figure 2), the reconstruction by the examiner is considered proper and remains.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/CASSEY D BAUER/            Primary Examiner, Art Unit 3763